Citation Nr: 1540047	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for central left paracentral focal disc protrusion at L5-S1 (low back disability) prior to May 7, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for a low back disability since May 7, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to December 1996.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim.  The Veteran has relocated since the initial transfer of his claims file to the Board in March 2010, and original jurisdiction presently resides in the Denver, Colorado RO.

This is the fourth time that this case has come before the Board.  In April 2010, the Board remanded the case to afford the Veteran a hearing before a Veteran's Law Judge.  The Veteran testified before the undersigned at a video conference hearing at the Denver RO in September 2010.  A transcript of this hearing is associated with the claims file.  

In March 2012, the Board remanded the Veteran's claim for further evidentiary development.  Following that remand, in a June 2012 rating decision, VA's Appeals Management Center (AMC) increased the assigned rating for the Veteran's low back disability from 10 to 20 percent, effective May 2012.  Despite the grant of an increase in the Veteran's disability rating, that increase did not represent a full grant of benefits on appeal, and the issue remains active.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

When the case returned to the Board in January 2014, the Board again remanded the case for development.  After the Veteran underwent a new VA examination in April 2014, the AMC granted service connection for radiculopathy of the left lower extremity, assigning a 10 percent rating.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  Thus, this issue is not before the Board.


FINDINGS OF FACT

1.  Prior to May 7, 2012, the Veteran's service-connected low back disability did not result in forward flexion of the spine of 60 degrees or less, in a combined range of motion of 120 degrees or less, or in muscle spasm or guarding severe enough to result in abnormal spinal contour or abnormal gait.  

2.  Since May 7, 2012, the Veteran's service-connected low back disability did not result in forward flexion of the spine of 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2012, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5235-43 (2015).

2.  Since May 7, 2012, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5235-43.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Letters of November 2007 and August 2008 satisfied the duty to notify provisions.  Although the August 2008 notice was provided after the initial decision on the claim, the claim has been properly readjudicated, most recently in an August 2014 supplemental statement of the case, curing any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran underwent VA examinations in November 2007, May 2012, and April 2014.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  Further, these examinations have been the basis for the increased ratings and the grant of service connection for radiculopathy.  

As noted above, the Board has remanded this case three times in the past.  In April 2010, the Board directed that the Veteran be scheduled for a personal hearing; that hearing was held in September 2010.  

In March 2012, the Board directed that the Veteran be scheduled for a new examination.  The Veteran underwent the requested examination in May 2012.  

In January 2014, the Board directed that additional private and VA treatment records be obtained, and that the Veteran undergo a new VA examination.  Though additional VA treatment records were obtained, the Veteran did not provide releases for VA to obtain additional private treatment records.  The Veteran also underwent a new examination in April 2014.  

Given the above summarized history, the Board finds substantial compliance with each of its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) in September 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The AVLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating; indeed, the AVLJ explicitly asked the Veteran about symptoms of radiculopathy, a disability for which the Veteran is now service-connected.  

The AVLJ did specifically seek to identify any pertinent evidence not currently associated with the claims, noting the Veteran's private chiropractic treatment and asking him whether he had any additional treatment or records to submit.  Further, the Veteran volunteered his treatment history and his current symptoms.  The Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.   

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran is currently evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237, covering lumbosacral strains.  Because the Veteran is also diagnosed as suffering from intervertebral disc syndrome (IVDS), he is also eligible to be rated under Diagnostic Code 5243.  Under that Code, either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  Id. 

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

The Veteran's back disability may also be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under that Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-42.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's ratings have already been staged, the Board must analyze the propriety of both the dates of the stage and the ratings assigned at those points.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Private treatment records from August 2007 reflect that the Veteran complained of pain in his lower back.  Upon examination, the Veteran's ranges of motion were "mildly restricted by pain."  The Veteran had muscle spasm in the left lower back, and severe tenderness.  An MRI performed at that examination revealed that the Veteran had central to left paracentral focal disc protrusion at L5-S1.  X-rays of that same time revealed slight straightening of the normal lordotic curve of the lumbar spine.  Disc spaces were well maintained, and there was no sign of spondylolysis or spondylolisthesis.  

The Veteran underwent a VA examination in November 2007.  At that examination, the Veteran stated that he suffers from back pain, stiffness, and weakness.  The Veteran stated that his pain can range from slight discomfort to immobilization, and that it is exacerbated by prolonged sitting or physical activity.  His pain is alleviated with rest and medication.

Upon examination, the Veteran's posture and gait were within normal limits.  He did not require any assistive devices for ambulation.  There was no evidence of radiating pain with movement.  No muscle spasm or tenderness was noted, and straight leg raise tests were negative bilaterally.  The Veteran's spine was not ankylosed.  The Veteran's motor and sensory function were within normal limits.  There was no sign of IVDS, and X-rays were within normal limits.  

Range of motion testing revealed that the Veteran had flexion from 0 to 90 degrees with pain beginning at 80.  He had extension of 30 degrees without pain.  He had right and left lateral flexion of 30 degrees each way, and right and left lateral rotation of 30 degrees each way.  Lateral flexion and rotation were without pain.  Repetitive use resulted in pain, but did not result in fatigue, weakness, lack of endurance, incoordination, or additional limitation of motion.  

In his January 2008 notice of disagreement, the Veteran stated that the results of his November 2007 examination reflected improvement in his condition after months of therapy.  He contended that an increased rating was warranted based on the numerous flare-ups of his back pain that he suffered.  

At his September 2010 hearing, the Veteran stated that his disability had improved with increased treatment, though he did continue to suffer from bouts of severe pain.  He voiced concern that his rating did not account for his flare-ups.  

The Veteran underwent a VA examination in May 2012.  The Veteran reported that he had continuing back pain with radiation into his left leg.  He denied changes in bowel or bladder habits, incontinence, or weakness.  The Veteran stated that his pain increased while living and commuting in Virginia.  He stated that at that time, he had flare-ups lasting 3-4 days, occurring around 4 times per year.  He reported that, after he stopped commuting, he has had about 2 flare-ups per year.  The Veteran stated that he sought treatment with each flare-up, and that manipulation and stretching helped relieve his pain.  The Veteran reported continuing to play hockey and softball, and that he exercised at a gym every day.  He reported losing 8 days at work over the prior year for flare-ups and doctors appointments.  

The examiner reported that, during flare-ups, the Veteran would lose forward flexion, as such movement resulted in pain.  The Veteran was not prescribed bed rest during his flare-ups, and he remained able to complete activities of daily living.  

Upon examination, the examiner reported that the Veteran had tenderness to deep palpation of the left medial gluteal region, but he did not have tenderness over the thoracolumbar muscles or vertebrae.  He had no guarding or muscle spasm.  The Veteran had full strength in all movements, and there was no muscle atrophy.  Reflex and sensory examinations were normal, and straight leg raising tests were negative.  Though the Veteran had radiculating pain, there was no evidence of paresthesias, dysesthesias, or numbness.  The Veteran had no other neurologic abnormalities associated with his back disability.  The examiner reported that the Veteran did not have IVDS, and there was no evidence of ankylosis.  

Range of motion testing revealed that the Veteran had flexion of 60 degrees with pain in his left gluteal region beginning at that point.  He had extension of 25 degrees with no evidence of painful motion.  The Veteran had right and left lateral flexion of 30 degrees each way, and right and left lateral rotation of 30 degrees each way.  There was no evidence of painful motion.  Repetitive motion did not result in additional limitation of motion, but did result in less movement than normal and pain on movement.  

Most recently, the Veteran underwent a VA examination in April 2014.  He stated that, since his previous examination, he had no major changes.  The Veteran stated that he can sit for 30 minutes until he needs to stand, and that he can be on his feet for a long time.  The Veteran described continuing to suffer from pain which he rated as 1/10.  The Veteran stated that he has flare-ups every 3-6 months, during which time his pain is worse.  He stated that the flares can last for 2-3 weeks, and that he is immobile for 3-4 days during such flares.  

Upon examination, the Veteran had tenderness over the left lumbar paraspinous muscles and the left buttocks.  The Veteran had muscle spasms, but they did not result in abnormal gait or spinal contour.  There was no evidence of guarding.  The Veteran had full strength through all movements, and there was no evidence of muscle atrophy.  His reflex and sensory examinations were normal.  The Veteran had mild radicular pain, paresthesias, and numbness in his left lower extremity; his right lower extremity was unaffected.  There was no evidence of ankylosis or other neurological abnormalities.  

For the first time, the examiner reported that the Veteran is diagnosed as suffering from degenerative arthritis of the spine and IVDS.  The examiner, however, also stated that the Veteran has had no incapacitating episodes over the prior 12 months.  

Range of motion testing revealed forward flexion of 60 degrees with pain beginning at 40.  He had extension of 20 degrees with painful motion beginning there.  He had right lateral flexion of 25 degrees with pain beginning at 20, and left lateral flexion of 25 degrees with pain beginning there.  The Veteran had right and left lateral rotation of 30 degrees each way with no objective evidence of pain.  Repetitive use did not result in a loss of range of motion, but did result in less movement than normal, pain on movement, and interference with sitting, standing, or weightbearing.  The diagnosis was degenerative disk and degenerative joint disease of the lumbar spine with flares of left L5-S1 radiculopathy.

With regard to flare-ups, the examiner reported that the Veteran gets pain in the left buttock, shooting pain down the back of his left thigh to the knee, and numbness in the toes.  He has no bowel or bladder changes during flares or at any other time.  The Veteran had an additional 20 degree loss of flexion and an additional loss of 60 degrees of extension.  The examiner reported that, during the first day of a flare-up, the Veteran had to walk "bent forward in 40 degrees flexion."  During his flare-ups, the Veteran would be unable to flex or rotate to the right or left.  The VA examiner stated that the Veteran's low back disability did not impact his ability to work.  

Other VA and private treatment records reflect symptoms similar to those recorded in the various VA examinations.  A January 2012 VA consultation, for instance, reflects that the Veteran complained of ongoing low back pain, and he was instructed to continue exercising and stretching.  

Before beginning its analysis of the Veteran's claims, the Board notes that only the General Rating Formula for Diseases and Injuries of the Spine will be applied here.  The Veteran was only diagnosed as suffering from IVDS at his April 2014 examination, and even then, the examiner reported that the Veteran had no incapacitating episodes.  Absent evidence of incapacitating episodes, rating the Veteran under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  

First, with regard to the period prior to May 7, 2012, the Veteran's back disability does not warrant an increased, 20 percent rating.  Such a rating is warranted when forward flexion is greater than 30 degrees but not greater than 60 degrees, when there is a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DCs 5235-42.

Neither the private nor the VA medical evidence shows that the Veteran's disability surpassed these thresholds.  His November 2007 VA examination recorded flexion of 90 degrees with pain beginning at 80 and a combined range of motion (when considering his limitation of flexion from pain) of 230 degrees.  There was also no evidence of abnormal gait or spinal contour caused by spasm or guarding.  

Though an August 2007 private treatment record reflects that the Veteran had muscle spasm and "slight straightening of the normal lordotic curve of the lumbar spine," there was no showing that this straightening was due to his spasms, and this finding does not equal the abnormal spinal contours described by the 20 percent rating (namely scoliosis, reversed lordosis, or abnormal kyphosis).  38 C.F.R. § 4.71a, DCs 5235-42.

An increased rating during this period based on the DeLuca criteria is also not necessary.  In determining the Veteran's range of motion, the Board has already applied the point at which pain began rather than the end point of the Veteran's motion.  Further, there is no evidence that the Veteran lost range of motion with repetitive motion.  Absent any evidence of functional loss, an increased rating based on the DeLuca criteria is not warranted.   

The Veteran contends that an increased rating is warranted based on the flare-ups he suffered during this period.  There is, quite simply, not enough evidence to support such an increase.  A review of both the Veteran's private and VA treatment records from across this period shows his numerous complaints of pain; the Veteran remained, however, able to work out and play sports competitively.  Even in the Veteran's assertions in his January 2008 notice of disagreement and his September 2010 hearing, there is no particular information demonstrating that an increased rating is warranted.  

An increased, 40 percent rating is also not warranted for the period since May 7, 2012.  Such a rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

The evidence from this period does not show that the Veteran meets these criteria.  His May 2012 and April 2014 VA examinations showed that he had forward flexion of 60 degrees, and there was no evidence of ankylosis.  Range of motion testing from this period shows that the Veteran had forward flexion greater than the threshold required for a 40 percent rating.  The associated private and VA treatment records similarly do not show that the Veteran's low back disability resulted in such limited forward flexion or ankylosis.

An increased rating during this second period based on the DeLuca criteria is also not necessary.  As above, there is no evidence that the Veteran lost additional range of motion with repetitive motion.  Further, the Veteran stated at his May 2012 VA examination and in his VA treatment records that he continued to play hockey and softball, and that he was exercising most days of the week.  His treating physicians encouraged him to continue these strenuous activities.  

The Board notes again that the Veteran believes he is entitled to an increased rating because of the severe symptomatology he has during flare ups of his low back disability.  The Board notes the increased symptomatology the Veteran has during flare ups, however, the April 2014 VA examination stated that the Veteran loses an additional 20 degrees of flexion during flare ups.  As the examiner noted that the Veteran had 60 degrees of flexion, his forward flexion is therefore, 40 degrees during flare ups.  Although the Veteran does have increased symptomatology during flare ups, even considering the loss of flexion during flare ups, the Veteran does not approximate 30 degrees of flexion.  See 38 C.F.R. § 4.71a, DC 5237.  There is no evidence that pain or any other symptoms of the Veteran's low back disability cause functional impairment beyond those considered above.  Finally, the April 2014 VA examiner also stated that the Veteran's low back disability did not produce an incapacitating episode within the past year, and did not impact his ability to work.  Therefore, an increased rating is not warranted based on the increased symptomatology during flare ups.  

The regulations also mandate that consideration be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestations) separately, under an appropriate diagnostic code.  Besides the already service-connected radiculopathy of the left lower extremity, additional separate ratings for objective neurologic abnormalities are not warranted.

With regard to extraschedular consideration, an extraschedular rating is not warranted for any period.  The evidence shows that the Veteran's service-connected back disability primarily results in pain and decreased range of motion.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The evidence also shows that, during the entire appeals period, the Veteran remained active, playing sports and lifting weights on an almost daily basis.  Under those circumstances, the Board cannot conclude that the Veteran's disability is exceptional, requiring the assignment of an extraschedular rating.  Further, service connection has been granted for radiculopathy found to be secondary to the Veteran's service-connected back disability, showing that VA has considered and accounted for symptoms present but not described by the rating criteria.  Quite simply, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected low back disability are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Finally, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has never contended, and the record does not reflect, that his service-connected back disability results in an inability to secure or follow a substantially gainful occupation.  Indeed, the evidence shows that the Veteran has remained gainfully employed over the course of the appeal period.  

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A disability rating in excess of 10 percent for central left paracentral focal disc protrusion at L5-S1 prior to May 7, 2012 is denied.  

A disability rating in excess of 20 percent for central left paracentral focal disc protrusion at L5-S1 since May 7, 2012 is denied.



____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


